IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                                 April 25, 2008
                                No. 07-10636
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

v.

NINA K. RAJWANI,

                                           Defendant-Appellant.


                 Appeal from the United States District Court
                      for the Northern District of Texas
                               No. 4:04-CR-174


Before SMITH, BARKSDALE, and ELROD, Circuit Judges.
PER CURIAM:*
      The Federal Public Defender appointed to represent Nina Rajwani has
moved to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967). Rajwani has filed a response. Our independent review of
the record, counsel’s brief, and Rajwani’s response discloses no nonfrivolous is-
sue for appeal. Accordingly, the motion for leave to withdraw is GRANTED,
counsel is excused from further responsibilities herein, and the APPEAL IS



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 07-10636

DISMISSED. See 5TH CIR. R. 42.2.